On 
behalf of my delegation and on my own behalf, I would 
like to most warmly congratulate you, Mr. President, 
on your election to presidency of the General Assembly 
at its sixty-third session. The delegation of Chad is 
convinced that your qualities and experience in the 
area of international relations will ensure success for 
our current session, and we would like to assure you of 
our cooperation as you carry out your mission. I would 
also like to express our gratitude to your predecessor 
for having skilfully and insightfully steered the work of 
the Assembly at its sixty-second session. I also pay a 
well-deserved tribute to our Secretary-General, His 
Excellency Ban Ki-moon, for his commitment to 
upholding and promoting the ideals of our Organization.  
 The sixty-third session is being held at a time 
when the world is facing many challenges. The armed 
conflicts affecting essentially all continents are 
compounded by the food, energy and financial crises 
that endanger the most vulnerable populations. Those 
recurring crises are genuine handicaps to implementing 
the Millennium Development Goals (MDGs), to which 
the international community has committed itself.  
 Chad, like many other countries, found itself 
early on in an adverse political, social and economic 
situation, despite the implementation of its national 
growth and poverty reduction strategy. That strategy, 
which was updated in 2008, is, however, the best 
framework for cooperation geared towards pooling all 
national and international efforts that are essentially 
aimed at achieving the MDGs. To be sure, the 
Millennium Declaration was welcomed in its time as a 
  
 
08-53135 24 
 
major step in the international community’s awareness 
of the considerable lag of many of its members with 
respect to development.  
 The Declaration and the MDGs, which we 
adopted in 2000 to eradicate poverty by 2015, are 
today still the most appropriate response to the 
problems of poverty that many countries, including my 
own, continue to face. Those problems include 
shortfalls in terms of the resources necessary to fund 
our programmes, but also, and particularly, the unrest 
that has resulted from the many attempts at 
destabilization and that is worsened by incursions of 
mercenaries and armed militias of all kinds. The most 
notable of such incidents took place in April 2006 and 
February 2008.  
 To be sure, the development of our oil, which 
began in 2003, has given the country additional 
resources. But those resources do not, unfortunately, 
meet our needs. Outside assistance is therefore 
necessary in a number of areas in order to build our 
capacities to better meet the challenges of poverty.  
 Contributions by our partners — although we 
would like to reiterate our gratitude to them and 
commend their commitment to us — need to be 
adapted. Such contributions should, as a priority, be 
aimed at building the country’s ability to take action, in 
particular by developing its natural wealth, and should 
provide more substantial financial and technical 
support in that context.  
 More flexible conditions with respect to easing 
the external debt of poor countries are indispensable. 
Greater attention should also be given to the economic 
problems facing developing countries, specifically 
those in Africa, where the future of some could be 
threatened by the lack of competitiveness of their 
export products because of measures taken by their 
competitors in the North. My country hopes that the 
outpouring of solidarity that underpinned the launching 
of the MDGs process will be revived in order to reduce 
inequalities, which worsen poverty and which are 
ultimately sources of tension, with unpredictable 
consequences. At any rate, Chad continues to be 
determined to do its utmost to improve the living 
conditions of its people within the framework of the 
MDGs. 
 I would like to commend the efforts of our 
Organization in eradicating hotspots of tension that are 
major obstacles to the implementation of development 
goals. The Darfur crisis is an example of that, due to 
the burden that it has placed on Chad as a result of its 
economic, social and environmental repercussions. The 
presence in eastern Chad of 290,000 Sudanese refugees 
and 180,000 displaced Chadians is a matter of major 
concern, for both Chad and for the international 
community. We welcome the international community’s 
unprecedented mobilization in that regard.  
 Nevertheless, the fate of the host populations 
should be given greater attention, in order to restore 
the balances that were upset by that massive inflow. In 
that in that part of the world a true tragedy is 
occurring, and it weighs on our collective conscience. I 
would like to issue here a heartfelt appeal for a lasting 
solution to that crisis.  
 Furthermore, my country welcomes the extension 
by the Security Council of the mandate of the African 
Union-United Nations Hybrid Operation in Darfur 
(UNAMID). Chad is persuaded that the international 
community, having assessed the suffering of the people 
of Darfur, will strengthen the operational capacities of 
UNAMID by providing it with all the appropriate 
resources so that it can effectively carry out its mission 
and establish the necessary conditions for a 
comprehensive and lasting settlement to the crisis.  
 We believe that it is essential to recall here that, 
since the crisis broke out in Darfur, my country has 
spared no effort to assist its Sudanese brothers in 
finding a peaceful settlement to the conflict facing 
them. In August 2003, His Excellency Idriss Deby Itno 
was the first foreign head of State personally to travel 
to El-Fasher to express his solidarity and support for 
his Sudanese counterpart, Omer Hassan Al-Bashir, 
while calling on the Sudanese rebels to lay down their 
arms and agree to a political settlement. We would 
recall the decisive role he played as mediator to reach 
many peace agreements between the Sudanese 
Government and its opposition.  
 Similarly, aware of the close linkage between 
stability in Chad and the settlement of the crisis in 
Darfur, he has always worked for the normalization of 
relations between the two countries. It is in that spirit 
that the Government of Chad welcomed the decision of 
the Sudan to restore diplomatic relations with Chad at 
the meeting of the Contact Group tasked with 
implementing the Dakar Agreement, held in Asmara on 
12 September.  
 
 
25 08-53135 
 
 At that time, the Government of Chad called the 
Contact Group to witness the sincere commitment of 
the two parties towards a lasting normalization of their 
relations. Here, I reiterate the gratitude of the 
Government of Chad to the member countries of the 
Contact Group, institutions and friendly countries for 
the key positive roles that they continue to play in 
supporting Chad and the Sudan on that path. 
 From this rostrum, we would like to commend the 
close cooperation among the United Nations Mission in 
the Central African Republic and Chad (MINURCAT), 
the European Union-led peacekeeping force and the 
Government of Chad. The strengthening of the 
mandate of MINURCAT offers new prospects for 
developing relations between Chad and the United 
Nations, taking into account the experience accrued 
during the preceding mandate. The need for greater 
effectiveness of the international presence in Chad 
requires dynamic cooperation between the various 
parties. 
 Despite the repeated attacks of mercenaries, the 
repercussions of which on the life of the nation have 
been devastating, the Government of Chad, under the 
impetus of His Excellency Idriss Deby Itno, President 
of the Republic and Head of State, remains committed 
to pursuing political dialogue with the democratic 
opposition and with the armed movements in order to 
bring about national harmony. The tangible results of 
that policy are the formation on 23 April 2008 of a 
broad-based Government, led by Youssouf Saleh 
Abbas, which includes leading personalities from the 
democratic opposition. We are also pleased to note the 
return to legality of several members of the armed 
movements under the Sirte agreement of 25 October 
2007.  
 We confirm that the political dialogue, initiated 
by the agreement of 13 August 2007 and briefly 
interrupted by the tragic events of February 2008, has 
resumed its work. It is taking place in a climate of trust 
and understanding and naturally will continue, with the 
assistance of our partners, towards the holding of free 
and transparent elections. Here, I would like to 
reiterate very solemnly to those partners the gratitude 
of the Government and people of Chad for their 
valuable support in facilitating that dialogue. 
 After that overview on national political issues, 
we would like to address some international challenges 
facing our Organization.  
 The setback in the recent negotiations in Geneva 
raises questions with respect to the ability to establish a 
just and equitable global trade system that takes into 
account the legitimate aspirations of developing 
countries, the most vulnerable in the world economy. 
What is more, despite the efforts of the international 
community to reduce tensions and spare the world the 
horrors of armed conflict, unfortunately we continue to 
see theatres of confrontation emerge on all continents. 
The unbearable sight of thousands of women, children 
and elderly people displaced or cast into exile in the 
wake of those conflicts should persuade the 
international community to be more responsible.  
 Armed conflicts and the atrocities they cause are 
a breeding ground for terrorism. That scourge is 
another challenge to and major concern for the 
international community. My country supports the 
efforts of the United Nations to fight for its complete 
eradication, but also for greater justice in addressing 
international issues.  
 On issues concerning nuclear matters, we 
reaffirm our country’s unswerving position, which is to 
respect the sovereign will of States to acquire nuclear 
power for civilian purposes. 
 With respect to conflicts on the African continent, 
we are pleased to note the joint efforts of the African 
Union and the United Nations to settle them peacefully 
and enduringly. Thus, we welcome the normalization 
of the political and military situation in Côte d’Ivoire, 
Kenya and the Comoros. In the Horn of Africa, Chad 
supports the efforts of the African Union to restore 
peace and national harmony in Somalia. In Zimbabwe, 
we welcome the political agreement reached between 
the primary Zimbabwean political players thanks to the 
mediation of President Thabo Mbeke, to whom we pay 
well-deserved tribute.  
 In conclusion, within the framework of reform of 
the bodies of the United Nations, and more particularly 
the Security Council, I should like to reiterate the 
urgent appeal of my country to the Assembly and to the 
members of the Security Council for a just and fair 
reform that takes into account the legitimate 
aspirations of the African continent. 